DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art, US 20040072554 A1 and 20050225394 A1, does not teach nor render obvious a radio frequency power amplifier based on power detection feedback, comprising multiple stages of amplifier circuits that has, in combination with other limitations, an output end of the power detection feedback circuit is connected to input ends of the current stage of amplifier circuit and at least one stage of amplifier circuit located prior to the current stage of amplifier circuit; and the power detection feedback circuit generates, according to the detected output power of the current stage of amplifier circuit, a control voltage varying inversely with the output power, so that the power detection feedback circuit outputs a current varying positively with the control voltage; the current is input into the input ends of the current stage of amplifier circuit and the at least one stage of amplifier circuit located prior to the current stage of amplifier circuit, so that a quiescent operating current of at least one stage of amplifier circuit varies positively with the current; and the radio frequency power amplifier operates in a state in which the gain and the output power are stable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/Primary Examiner, Art Unit 2843                                                                                                                                                                                                        December 18, 2021